                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION



DAVID CARTER                                             PLAINTIFF


v.                        NO. 2:19-cv-00117 PSH


ANDREW SAUL, Commissioner of                             DEFENDANT
the Social Security Administration



                               JUDGMENT


     Pursuant to the Order entered this day, judgment is entered for

plaintiff David Carter.

     IT IS SO ORDERED this 14th day of February, 2020.




                                 __________________________________
                                   UNITED STATES MAGISTRATE JUDGE
